Exhibit 10.2

 

LOGO [g167024g98k71.jpg]    STERLING NATIONAL BANK

AMENDED AND RESTATED UNLIMITED GUARANTY

TO: Sterling National Bank, a national banking association (the “Bank”)

RE: Medallion Financial Corp., a Delaware corporation (the “Borrower”)

To induce the Bank to make or continue to make loans, advances, or grant other
financial accommodations to the Borrower, in consideration thereof and for
loans, advances or financial accommodations heretofore or hereafter granted by
the Bank to or for the account of the Borrower, the undersigned (the
“Guarantor”) absolutely and unconditionally guarantees the full and punctual
payment to the Bank of all sums which may be presently due and owing and of all
sums which shall in the future become due and owing to the Bank from the
Borrower, whether direct or indirect, whether as a borrower, guarantor, surety
or otherwise, including, without limitation, interest, reasonable attorneys’
fees and other amounts accruing after the filing of a petition in bankruptcy by
or against Borrower, notwithstanding the discharge of Borrower from such
obligations, together with all costs and expenses incurred by the Bank in
connection with such obligations, this Amended and Restated Unlimited Guaranty
(the “Guaranty”) and the enforcement thereof, and also guarantees the due
performance by the Borrower of all its obligations under all other present and
future contracts and agreements with the Bank. This is a guaranty of payment and
not collection.

Guarantor also agrees:

 

  (1) to indemnify and hold the Bank and the Bank’s directors, officers,
employees, agents and attorneys harmless from and against all claims,
obligations, demands and liabilities, by whomsoever asserted, and against all
losses in any way suffered, incurred or paid as a result of or in any way
arising out of or following or consequential to transactions with the Borrower,
except for any claim arising out of the gross negligence or willful misconduct
of the Bank;

 

  (2) that this Guaranty shall not be impaired by any modification, supplement,
extension, renewal or amendment of any contract or agreement to which the
parties thereto may hereafter agree, nor by any modification, increase, release
or other alteration of any of the obligations hereby guaranteed or of any
security therefor, nor by any agreements or arrangements whatsoever with the
Borrower or anyone else, all of which may be done without notice to the
Guarantor;

 

  (3) that the liability of Guarantor hereunder is direct and unconditional and
due immediately upon default of the Borrower without demand or notice and
without requiring the Bank first to resort to any other right, remedy or
security;

 

  (4) that Guarantor shall have no right of subrogation, reimbursement or
indemnity whatsoever until the Bank is indefeasibly paid in full, nor any right
of recourse to security for the debts and obligations of the Borrower to the
Bank;

 

  (5) that the liability of Guarantor is unlimited and shall be joint and
several with the liabilities of any other guarantors;

 

  (6) that if the Borrower or Guarantor or any other guarantor should at any
time become insolvent or make a general assignment, or if a petition in
bankruptcy or any insolvency or reorganization proceedings shall be filed or
commenced by, against or in respect of the Borrower or Guarantor, or any other
guarantor of the obligations guaranteed hereby, which petition or proceeding
remains undismissed for a period of sixty (60) days or more, any and all
obligations of Guarantor shall be immediately due and payable without notice;



--------------------------------------------------------------------------------

  (7) that the Bank’s books and records showing the account between the Bank and
the Borrower shall be admissible in any action or proceeding, shall be binding
upon Guarantor for the purpose of establishing the items therein set forth and
shall constitute conclusive proof thereof absent manifest error;

 

  (8) that this Guaranty is, as to Guarantor, a continuing Guaranty of payment
and not of collection that shall remain effective under successive transactions
until expressly terminated as hereinafter provided;

 

  (9) that this Guaranty may be terminated as to Guarantor only by giving the
Bank thirty (30) days’ prior written notice by registered or certified mail, and
thereupon this Guaranty shall terminate with respect to Guarantor only at the
expiration of said thirty (30) day period, which shall then be the effective
date of termination, and that such termination shall be applicable only to
transactions having their inception after the effective date of termination and
shall not affect rights and obligations arising out of transactions or
indebtedness or extensions or renewals thereof having their inception prior to
such date, including renewals, extensions, modifications and refinancings of
such prior transactions, and also extensions of credit made pursuant to a
commitment previously made by the Bank;

 

  (10) that the termination or dissolution of the Borrower shall not affect the
effectiveness of this Guaranty as to Guarantor;

 

  (11) that termination of any guaranty of the obligations guaranteed hereby by
any other guarantor shall not affect the continuing liability hereunder of
Guarantor;

 

  (12) that nothing shall discharge or satisfy the liability of Guarantor
hereunder except the full indefeasible payment and performance of all of the
Borrower’s debts and obligations to the Bank with interest and costs of
collection;

 

  (13) that this Guaranty shall not be affected by the illegality, invalidity or
unenforceability of the Obligations guaranteed, by any fraudulent, illegal or
improper act by the Borrower, the legal incapacity or any other defense of the
Borrower, Guarantor or any other person obligated to the Bank consequential to
transactions with the Borrower nor by the invalidation, by operation of law or
otherwise, of all or any part of the obligations guaranteed hereby, including
but not limited to any interest accruable on the obligations guaranteed hereby
during the pendency of any bankruptcy or receivership proceeding of the
Borrower;

 

  (14) that any and all present and future debts and obligations of the Borrower
to Guarantor are hereby waived and postponed in favor of and subordinated to the
full indefeasible payment and performance of all present and future debts and
obligations of the Borrower to the Bank;

 

  (15) Guarantor hereby grants to the Bank a continuing lien and security
interest in all deposits or other sums at any time credited by or due from the
Bank (or any of its banking or lending affiliates, any bank acting as a
participant under any loan arrangement between the Bank and Guarantor or the
Borrower or any third party acting on the Bank’s behalf (collectively, the “Bank
Affiliates”)) to Guarantor and any property of Guarantor at any time in the
Bank’s or any Bank Affiliate’s possession whether for safekeeping or otherwise,
or in transit to or from the Bank or any Bank Affiliate (regardless of the
reason the Bank or Bank Affiliate had received the same or whether the Bank or
Bank Affiliate has conditionally released the same) as security for the full and
punctual payment and performance of all of the obligations guaranteed hereby,
and such deposits and other sums may be applied or set off against such
obligations at any time, whether or not such are then due, whether or not demand
has been made and whether or not other collateral is then available to the Bank
or any Bank Affiliate;

 

  (16) that if at any time payment of all or any part of the obligations
guaranteed hereunder is rescinded or otherwise must be restored by the Bank to
the Borrower or to the creditors of the Borrower or any representative of the
Borrower or representative of the Borrower’s creditors as a voidable preference
or fraudulent transfer of conveyance upon the insolvency, bankruptcy or
reorganization of the Borrower or Guarantor, or to the creditors of Guarantor or
any representative of Guarantor or representative of the creditors of Guarantor
upon the insolvency,

 

2



--------------------------------------------------------------------------------

 

bankruptcy or reorganization of Guarantor or otherwise, this Guaranty shall
continue to be effective or be reinstated, as the case may be, as though such
payments had not been made, and shall survive as an obligation of Guarantor, and
shall not be discharged or satisfied by said payment or payments,
notwithstanding the return of the original of this Guaranty to Guarantor or to
the Borrower, or any other apparent termination of Guarantor’s obligations
hereunder;

 

  (17) that any rights and remedies available to the Bank under this Guaranty
are cumulative, and not exclusive of any rights and remedies otherwise available
to the Bank at law or in equity;

 

  (18) that the Bank’s delay or omission in exercising any of the Bank’s rights
and remedies shall not constitute a waiver of these rights and remedies, nor
shall the Bank’s waiver of any right or remedy operate as a waiver of any other
right or remedy available to the Bank. The Bank’s waiver of any right or remedy
on any one occasion shall not be considered a waiver of same on any subsequent
occasion, nor shall this be considered to be a continuing waiver;

 

  (19) that this Guaranty incorporates all discussions and negotiations between
the Bank and Guarantor concerning the guaranty and indemnification provided by
the undersigned hereby, and that no such discussions or negotiations shall
limit, modify, or otherwise affect the provisions hereof, there are no
preconditions to the effectiveness of this Guaranty and that no provision hereof
may be altered, amended, waived, canceled or modified, except by a written
instrument executed and acknowledged by the Bank’s duly authorized officer;

 

  (20) that this Guaranty and all documents which have been or may be
hereinafter furnished by Guarantor to the Bank may be reproduced by the Bank by
any photographic, photostatic, microfilm, xerographic or similar process, and
that any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made in the regular
course of business); and

 

  (21) that Guarantor shall deliver or cause to be delivered to the Bank the
financial statements, tax returns and other materials required to be delivered
pursuant to the Amended and Restated Loan and Security Agreement dated the date
hereof among the Borrower, Guarantor and the Bank at the times and in the manner
required thereunder, and the Guarantor represents and warrants the accuracy of
any information contained therein and hereby agrees not to transfer, assign or
otherwise dispose of any material asset of the Guarantor other than in a bona
fide, arm’s length transaction for fair and adequate consideration or pursuant
to the ordinary course of its business without the Bank’s prior consent.

Guarantor waives to the fullest extent permitted by law: notice of acceptance
hereof, presentment and protest of any instrument and notice thereof, notice of
default and all other notices to which Guarantor might otherwise be entitled;
and any and all defenses, including without limitation, any and all defenses
which the Borrower or any other party may have to the fullest extent permitted
by law, any defense to this Guaranty based on impairment of collateral or on
suretyship defenses of every type; any right to exoneration or marshalling; and,
to the maximum extent permitted by law, Guarantor waives and terminates any
homestead rights and/or exemptions respecting any premises under the provisions
of any applicable homestead law, including without limitation, Section 5206 of
the Civil Practice Law and Rules of New York. To the extent that it lawfully
may, Guarantor hereby further agrees not to invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of the Bank’s rights under this Guaranty or otherwise respecting the guaranteed
obligations, and to the extent that it lawfully may do so, Guarantor hereby
irrevocably waives the benefits of all such laws. Except as otherwise provided
by applicable law, the Bank shall have no duty as to the collection or
protection of any collateral, if any, securing the guaranteed obligations beyond
the safe custody thereof.

Guarantor will from time to time execute and deliver to the Bank, and take or
cause to be taken, all such other further action as the Bank may request in
order to effect and confirm or vest more securely in the Bank all the rights
contemplated in this Guaranty (including, without limitation, to correct
clerical errors) or respecting any of the obligations guaranteed hereby or to
comply with applicable statute or law.

 

3



--------------------------------------------------------------------------------

The execution and delivery of this Guaranty is in furtherance of Guarantor’s
limited liability company purposes, is not contrary to or in violation of its
charter or operating agreement and the person executing this Guaranty on
Guarantor’s behalf has been duly authorized to do so.

This Guaranty, all acts and transactions hereunder, and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
according to the internal laws of the State of New York, shall be binding upon
the heirs, executors, administrators, successors and assigns of Guarantor and
shall inure to the benefit of the Bank’s successors and assigns.

If any provision of this Guaranty is found to be invalid, illegal or
unenforceable, the validity of the remainder of the Guaranty shall not be
affected.

Guarantor irrevocably submits to the nonexclusive jurisdiction of any Federal or
state court sitting in New York, over any suit, action or proceeding arising out
of or relating to this Guaranty. Guarantor irrevocably waives, to the fullest
extent it may effectively do so under applicable law, any objection it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that the same has been
brought in an inconvenient forum. Guarantor hereby consents to any and all
process which may be served in any such suit, action or proceeding, (i) by
mailing a copy thereof by registered and certified mail, postage prepaid, return
receipt requested, to the Guarantor’s address shown below or as notified to the
Bank and (ii) by serving the same upon Guarantor in any other manner otherwise
permitted by law, and agrees that such service shall in every respect be deemed
effective service upon Guarantor.

GUARANTOR AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, AND
AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A) WAIVE ANY AND ALL RIGHTS
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN CONNECTION WITH THIS GUARANTY,
THE OBLIGATIONS GUARANTEED HEREBY, ALL MATTERS CONTEMPLATED HEREBY AND DOCUMENTS
EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT BE, OR HAS NOT
BEEN WAIVED. GUARANTOR CERTIFIES THAT NEITHER THE BANK NOR ANY OF ITS
REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO TRIAL BY JURY.

Executed and dated March 28, 2011.

 

Witness:    

Guarantor:

MEDALLION FUNDING LLC

/s/ Marisa Silverman     By:   /s/ Michael Kowalsky       Name:   Michael
Kowalsky       Title:   President     Address:  

437 Madison Avenue

New York, NY 10022

 

4